Citation Nr: 0948521	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected knee 
disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a respiratory 
disorder, to include as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for a claimed 
disability manifested by loss of taste and smell, to include 
as a due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 
and from October 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claims 
sought.

In September 2006, the Veteran testified before a Veterans 
Law Judge at a hearing in Washington, D.C.  A copy of the 
transcript is of record.

In April 2007 and June 2009, the Board remanded the claims 
for further development.  The claims are again before the 
Board on appeal.


FINDINGS OF FACT

1.  There is no competent evidence that a back disorder is 
attributable to service, to include a fall, or a service-
connected knee disability.

2.  Sinusitis is not etiologically related to service.

3.  The Veteran has been diagnosed with bronchitis, secondary 
to smoking.

4.  The Veteran's loss of taste and smell has been attributed 
to a nonservice connected deviated septum; and there is no 
competent evidence that it is an independent disorder or a 
disorder due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A back disorder was neither incurred in nor aggravated by 
active duty service, and it was not caused or aggravated by a 
service-connected knee disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).

2.  Sinusitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for entitlement to service connection for a 
respiratory disability, to include as a manifestation of an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1103, 
1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2009).

4.  The criteria for entitlement to service connection for a 
claimed disability manifested by loss of taste and smell, to 
include as due to undiagnosed illness, have not been met. 38 
U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.304, 
3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in August 2003 and May 
2007 correspondence of the information and evidence needed to 
substantiate and complete a claim.  The Veteran was advised 
how disability ratings and effective dates are assigned in 
May 2007 correspondence.  At that time, he was also informed 
about the process of establishing a claim for disability 
benefits based on Gulf War Service.  The claims were 
readjudicated in February 2008 and September 2009 
supplemental statements of the case.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Veteran was 
provided with a general VA examination in March 2004.  The 
Board notes that the Veteran's representative requested a new 
examination and nexus opinions regarding the appellant's 
claims.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case, a new examination and opinion 
are not required since there is no competent evidence linking 
any disorder to service.  See Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

The Veteran has had many opportunities to participate in the 
adjudication of his claims.  There is no indication that the 
Veteran was prejudiced in any way from lack of timely notice.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Back disability and sinusitis

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  A disability is also service connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease.  38 C.F.R. § 
3.310(b).

The Board has reviewed the evidence of record.  The Veteran 
is currently service connected for his left knee, evaluated 
as 10 percent disabling.  The Veteran argues that he 
developed a back disability after an in-service fall, or 
alternatively, as secondary to his service-connected knee 
disability.  He also argues that he developed sinusitis in 
service.

The Veteran was diagnosed in January 2008 with Grade I 
spondylolisthesis at L5 with degenerative changes.  Thus, he 
has a current back disability.  The evidence shows, however, 
that the appellant's lumbosacral disability is unrelated to 
either service or his service-connected knee disability.  

In this regard, the service treatment records are negative 
for a diagnosis of or treatment for a back disability.  
During service, the Veteran fell off a chair onto his left 
side.  See July 1995 medical report.  The physicians 
suspected that he suffered a left kidney and rib cage 
contusions.  See July 1995 record of inpatient treatment.  
The Veteran reported to the hospital with complaints of pain 
while breathing, and tenderness and sensitivity to tapping on 
his left side.  A head and neck examination showed normal 
results.  The Veteran had full range of motion in his 
extremities.  Back pain was not reported.  The diagnosis was 
rule out inner organ injury.

In August 1995, the Veteran was seen for a follow-up 
examination where he reported pain in his side.  The Veteran 
was noted to have bruised his lower left side, and he was 
diagnosed with a bruised rib.  He was told to return to duty.  
No back pain was reported.

At his examination before he was discharged from the 
military, which occurred only five months after his fall, the 
Veteran denied a history of recurrent back pain.  See 
December 1995 Chapter 9 report of medical history.  Medical 
examination revealed a normal spine.

In March 2000, the Veteran was seen by a private physician 
for complaints of lumbosacral pain.  He denied any injury or 
trauma to the area, and he reported experiencing the pain for 
one day.  He was diagnosed with lumbosacral back pain.  

In March 2004, the Veteran was seen for a VA examination.  
The physician noted that the Veteran had normal posture and 
gait.  Following the completion of a full physical the 
appellant was diagnosed with a chronic back strain.

At his September 2006 Board hearing, the Veteran's 
representative noted that he remembered "suffering from a 
back condition" at the time of his fall.

The record is silent for any competent opinion relating a 
back disorder to the Veteran's service, to include an in-
service fall; or to a knee disability.  The Board 
acknowledges that the Veteran now reports that he had back 
pain after he returned from Kuwait, and that he is competent 
to report his symptoms.  See generally Clyburn v. West, 12 
Vet. App. 296, 301 (1999).  He did not, however, complain of 
any pain or symptoms in-service, to include after his fall, 
and there is no evidence that he complained about any back 
pain until six years after his fall.  The Veteran denied 
recurrent back pain at separation.  Thus, the Veteran's 
current statements that he was suffering from back pain 
during service are inconsistent with the evidence of record.  
See generally Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  

In this regard, because the appellant was seeking medical 
care in-service, and not monetary benefits, the Board assigns 
more probative weight to statements made at the time that 
treatment was sought, as opposed to statements made in 
furtherance of a claim.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).  For these reasons, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a lumbosacral disability.  Further, 
without any competent evidence linking the Veteran's knee 
disability to any current back disorder, the Board also finds 
that the preponderance of the evidence is against entitlement 
to service connection for a back disability secondary to his 
knee disability.

Regarding the Veteran's claim of entitlement to service 
connection for sinusitis, the service treatment records are 
silent for a diagnosis of sinusitis.  The only record of any 
in-service upper respiratory complaints for his first period 
of service was in October 1976, where the Veteran was seen 
for a cold and cough.  At his separation in March 1979, he 
denied any recurring respiratory-related symptoms.  His 
separation examination was within normal limits.  During his 
second term of service, the Veteran was diagnosed with right 
middle lobe pneumonia in July 1995.  The record shows that 
the Veteran also reported suffering from pneumonia 
approximately 20 years prior to 1995.  He noted that his 
symptoms in Kuwait included several days of nausea, vomiting, 
and diarrhea, but he did not report any respiratory problems 
while in Southwest Asia.  No records indicated any follow-up 
regarding his pneumonia.  At his December 1995 separation 
examination the Veteran denied shortness of breath, chronic 
cough, sinusitis, chronic or frequent colds, and ear, nose, 
or throat trouble.  See December 1995 Chapter 9 report of 
medical history.  A medical examination was normal.  The 
physician noted that the Veteran had been smoking two packs 
of cigarettes per day for the prior 20 years.

A CT of the sinuses in November 1999 showed a significant 
deviated nasal septum.  The Veteran was diagnosed with 
chronic rhinitis, a deviated nasal septum, and turbinate 
hypertrophy deviation.  In April 2000, the Veteran was 
diagnosed with allergic rhinitis by a private physician.  In 
August 2000, he was diagnosed with chronic rhinitis and 
nasoseptal deviation by a private physician.  In January 
2004, the Veteran was diagnosed with chronic congestion and 
allergic rhinitis.  The Veteran was encouraged to quit 
smoking.

At a March 2004 VA examination, the Veteran reported chronic 
nasal congestion, worse on the left side.  A physical 
examination of the nose, sinuses, mouth, and throat were 
clear.  The Veteran was diagnosed with allergic rhinitis.

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's sinusitis is related to service.  The 
Veteran did not show any symptoms of sinusitis in service, 
and he was not diagnosed with sinusitis during service.  At 
separation, he denied sinusitis and all symptoms associated 
with sinusitis.  Since separation, the Veteran's physicians 
have related his rhinitis and sinusitis with allergies and 
smoking.  The Veteran is not service connected for a disorder 
of allergic origin, and any history of smoking in-service 
cannot serve as a basis to grant the benefit sought.  38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2009) 
(Service connection is not warranted for a disorder based any 
claim of nicotine addiction acquired during active service 
since the Veteran's claim was filed after June 9, 1998.  
Moreover, service connection is prohibited for a disability 
on the basis that the disability resulted from disease 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 
1998).  For these reasons, the Veteran's claim of entitlement 
to service connection for sinusitis is denied.

Undiagnosed illness claims

The Veteran contends that he is entitled to disability 
compensation for a respiratory disorder and a disability 
manifested by the loss of taste and smell.  In particular, 
the Veteran asserts that these conditions are related to an 
undiagnosed illness given his service in the Southwest Asia 
Theater during the Persian Gulf War.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  
A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" 
for the purposes of           38 C.F.R. § 3.317: (1) an 
undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness defined by a cluster of signs or 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome); or (3) a diagnosed illness that 
the Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service-
connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving the skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted above, the Veteran had active service from May 1976 
to May 1979 and October 1993 to March 1996, with service in 
the Southwest Asia Theater from March to May 1995. Therefore, 
he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 
3.317. 

The Board has reviewed the evidence of record.  The Veteran 
argues that he developed a loss of taste and smell, and a 
respiratory disorder due to his service in Southwest Asia.  
His service treatment records are negative for treatment or 
complaints of loss of taste and smell, and a respiratory 
disorder.

At a private examination in November 1999, the Veteran 
reported nasal airway obstruction and left-sided frontal 
headaches.  A CT scan of the sinuses showed significant nasal 
septal deviation with impingement of the nasal septum on the 
lateral nasal wall on the left side.  The Veteran was 
diagnosed with nasal septal deviation.  At a follow-up in 
April 2000, the physician discussed with the Veteran the 
option of nasal septoplasty.  He noted that the suboptimal 
clinical outcome of fixing the Veteran's deviated septum 
would be restoring his sense of taste and smell, indicating 
that complications from his deviated septum were causing his 
lack of taste and smell.

In March 2003, the Veteran reported a loss of appetite, 
taste, and smell since his service in Kuwait.  A nurse 
practitioner noted that the Veteran should avoid alcohol 
consumption in the presence of poor taste and smell and loss 
of appetite.  She also advised the Veteran that he should 
avoid nicotine products as loss of taste and smell acuity is 
often impaired by chronic use of nicotine.  

In October 2004, the Veteran reported a prior history of 
nasal trauma in the distant past.

The record shows that the Veteran's loss of taste and smell 
was considered by a physician to be a symptom of a 
significantly deviated septum.  Further, a nurse practitioner 
noted that that chronic use of nicotine had additionally 
contributed to his loss of taste and smell.  Thus, the 
evidence shows that the Veteran's loss of taste and smell 
does not qualify as a chronic disability or undiagnosed 
illness; rather, it represents symptoms associated with a 
significantly deviated septum and his long history of 
smoking.  The Veteran was first diagnosed with a deviated 
septum after separation, and there is no evidence that he had 
any nasal injury during service.  Thus, the Board finds that 
the Veteran's claim of entitlement to service connection for 
loss of taste and smell is neither related to active duty 
service nor is it due to an undiagnosed illness due to 
service in the Persian Gulf.

Regarding the appellant's claim of entitlement to service 
connection for a respiratory condition, the Veteran was 
diagnosed with chronic bronchitis, secondary to smoking, in 
July 2006.  Thus, the Veteran does not have an undiagnosed 
respiratory illness.

The Veteran's chronic bronchitis is also not related to 
active duty service.  The Veteran was not diagnosed with 
bronchitis during service.  Although the Veteran developed 
pneumonia in July 1995, he did not appear to suffer from 
chronic residuals related to this diagnosis.  Indeed, his 
December 1995 separation examination showed normal 
respiratory findings, and he denied ongoing respiratory 
symptoms at separation.  Further, a physician attributed the 
Veteran's chronic bronchitis to his over 30 years of smoking.  
Again, a disease due to the appellant's use of tobacco cannot 
be service connected.  38 U.S.C.A. § 1103.

For the reasons discussed above, the Veteran is not entitled 
to service connection for a respiratory disorder, to include 
as due to an undiagnosed illness.  The Veteran has been 
diagnosed with chronic bronchitis, secondary to smoking, and 
there is no competent evidence relating bronchitis to 
service.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected knee disability, 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a respiratory disorder, 
to include as a manifestation of an undiagnosed illness, is 
denied.

Entitlement to service connection for a claimed disability 
manifested by loss of taste and smell, to include as a due to 
an undiagnosed illness, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


